Citation Nr: 0736002	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  06-19 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the veteran timely filed a notice of disagreement to 
a December 2004 rating decision which determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.  The veteran was notified of that decision by 
letter dated December 11, 2004.  He acknowledged receipt of 
the letter in correspondence dated on December 13, 2004. 

2.  No notice of disagreement was received by the RO within 
one year of the December 11, 2004 notification


CONCLUSION OF LAW

The veteran did not timely file a notice of disagreement to 
the December 2004 rating decision which determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for hearing loss.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.101, 
20.200, 20.201, 20.302 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2007).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Although the veteran has not been provided with a VCAA notice 
pertaining to the specific issue of timeliness of the notice 
of disagreement, the Board finds that notice is not required 
by the facts of this particular case.  Because this case 
turns entirely upon legal criteria, and there is no dispute 
as to the factual predicate, there is no indication of any 
further evidentiary development which would be pertinent.  
Moreover, the veteran was informed of the evidence used in 
conjunction with his claim, the pertinent laws and 
regulations, the adjudicative actions taken, the reasons and 
bases for the decisions, and the time limits for filing a 
notice of disagreement.  Thus, he was provided adequate 
notice as to the evidence needed to not only substantiate his 
claim, but also to file a timely notice of disagreement.  
Therefore, as it relates to the issue on appeal, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Finally, in view of the 
narrow question of the law and fact on which this matter 
turns, the Board concludes that there is no reasonable 
possibility that any further development could substantiate 
the matter of the timeliness of the veteran's notice of 
disagreement.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Thus, 
regarding the issue of timeliness of the notice of 
disagreement, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent necessary.  No additional assistance or 
notification to the veteran regarding this issue is required 
based on the facts of the instant case.

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the issue 
of timeliness of the notice of disagreement.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claims below, and the Board will do the same.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, and the claimant's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The present appeal involves the issue of whether a notice of 
disagreement was timely filed to a December 2004 rating 
decision.  Under the provisions of 38 U.S.C.A. § 7105(a), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required: there must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely filed substantive appeal.  See 38 C.F.R. §§ 
20.101, 20.200, 20.201, 20.202, 20.302.

Any written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement; no special wording is 
required.  38 C.F.R. § 20.201; see also Tomlin v. Brown, 5 
Vet. App. 355 (1993).

To be considered timely, however, the notice of disagreement 
must be filed within one year of the date of mailing of the 
notification of the adverse decision.  38 U.S.C.A. § 
7105(b)(1); 38 C.F.R. §§ 20.302.

In a December 2004 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for hearing loss.  
In a letter dated December 11, 2004, the veteran was duly 
notified of the decision and his procedural and appellate 
rights.  In correspondence, dated on December 13, 2004 and 
received on December 20, 2005, the veteran acknowledged 
receipt of the December 2004 notification letter: "I refer 
to your letter of December 11, 2004 declining my claim for 
Hearing Loss."  

The Board has carefully reviewed the record, but finds no 
indication of record, nor does the veteran contend, that 
either he or any representative submitted any written 
statement within the appellate period which could be 
interpreted as a notice of disagreement with the December 
2004 decision.  The Board recognizes that the veteran 
submitted two written statements within the one year period 
in December 2004.  However, the Board finds that neither 
statement constitutes a notice of disagreement because they 
do not express dissatisfaction or disagreement with the 
December 2004 determination and a desire to contest the 
result.  See 38 C.F.R. § 20.201.  In a letter dated on 
December 12, 2004 and received on December 16, 2004, the 
veteran simply advised VA of a temporary address change.  

I refer to your letter of November 22, 2004 and hereby 
notify you that from December 25, 2004 until 
approximately April 15, 2005 my temporary address will 
be the following



And in a letter dated on December 13, 2004 and received on 
December 20, 2004, the veteran simply asked for a copy of his 
claims file.  In its entirety, the December 13, 2004 letter 
read:

I refer to your letter of December 11, 2004 declining my 
claim for Hearing Loss.

I hereby request a copy of my entire file including all 
documents, written percent rating recorded in any 
manner, minutes of all meetings, all notes, names and 
titles of all participants, copies of all 
correspondence, telephone conversations, and all matters 
pertaining to my claim.  

Please confirm and advise how quickly I can expect your 
compliance with my request.  

It is clear that the intentions of these statements were 
simply to advise VA of a temporary address change and to 
request a copy of the veteran's claims file.  

The first document filed after the December 13, 2004 letter 
is a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
and filed in January 2006.  This is the first document that 
can be said to indicate a desire to contest the results of 
the December 2004 decision.  Nevertheless, this document was 
submitted well over a year from the December 11, 2004 
notification letter and, thus, cannot be considered a timely 
notice of disagreement.

In addition, there is no indication of record, nor has the 
veteran contended, that he had good cause for failing to 
request an extension or submit a notice of disagreement in a 
timely manner.  See 38 C.F.R. §§ 3.109(b), 20.303; Roy v. 
Brown, 5 Vet. App. 554, 556 (1993) (holding that an extension 
of time in which to file a substantive appeal could not be 
granted unless a request for extension was made in accordance 
with section 20.303).

Based on the facts set forth above, the Board finds that the 
veteran did not submit a timely notice of disagreement to the 
December 2004 rating decision declining to reopen the claim 
of entitlement to service connection for hearing loss.  ; 
thus, the Board does not have jurisdiction over the noted 
issue stemming from that decision.  See 38 U.S.C.A. §§ 7105, 
7108; Rowell v. Principi, 4 Vet. App. 9 (1993) (if there is a 
failure to comply with the law or regulations, it is 
incumbent on the Board to reject the application for review 
on appeal).

The Board is bound by the regulations of the VA, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the VA.  38 U.S.C.A. § 7104(c).  
Applying the applicable criteria to the facts in this case, 
it is clear that the veteran did not submit a timely notice 
of disagreement to the December 2004 decision which 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for hearing loss.  


ORDER

A timely notice of disagreement to the December 2004 rating 
decision was not received.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


